DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 8,863,859 B2) (hereinafter Koch) in view of Marland et al. (US 2017/0306748 A1) (hereinafter Marland).
Regarding claims 1-3, Koch teaches a method for determining wear on a linkage of a ground drilling device [earthwork device] (see Abstract), comprising detecting, in a ground bore [during operation; earthwork devices in a bore] (Col 2, lines 49-53, Col 3, lines 48-52, Col 4, lines 25-30), a bending load on at least one linkage section of the linkage [bending moment] and using the bending load to carry out a service life calculation [service life calculation based thereon] (Col 2, lines 49-52, Col 3, lines 15-21 and 29-40, Col 7, lines 52-55) for a plurality of linkage lengths of the linkage [loads of individual or of all sections measured and individual service life calculations are performed] (Col 3, lines 43 - Col 4, line 7).
Koch fails to teach wherein the bending load is detected by an expansion sensor comprising at least one of a wire strain gauge or a fiber-Bragg grating sensor on at least one linkage section of the linkage. Marland teaches monitoring of a bending load on a linkage of a downhole device, wherein the bending load is detected by an expansion sensor comprising at least one of a strain gauge on at least one linkage section of the linkage [sensor sub 208 including a plurality of strain gauges] (Para [0027], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch with Marland such that the bending load is detected by an expansion sensor comprising at least one of a wire strain gauge or a fiber-Bragg grating sensor on at least one linkage section of the linkage in order to accurately measure the bending load(s) present along the linkage.
Regarding claim 5, Koch in view of Marland as applied to claim 1 above teaches the claimed invention, in addition to wherein the calculation of the service life is based in part on a position of the linkage length in the linkage (Koch Col 3, lines 13-15, Col 6, lines 26-30).
Regarding claim 12, Koch in view of Marland as applied to claim 1 above teaches the claimed invention, except for wherein detecting the bending load by the sensor on the at least one linkage section in the ground bore comprises detecting, in the ground bore, the bending load by the sensor on a rod-shaped section of the linkage section in line with the linkage lengths. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Marland teaches detecting the bending load by a sensor on a rod-shaped section of a linkage section in line with the linkage lengths [sensor sub 208 in line with the linkage including plurality of strain gauges for measuring bending load] (Para [0027], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Koch in view of Marland such that detecting the bending load by the sensor comprises detecting the bending load by the sensor on a rod-shaped section of a linkage section in line with the linkage lengths, in order to perform service life calculations related to the linkage section.
Regarding claim 13, Koch in view of Marland as applied to claim 1 above teaches the claimed invention, except for wherein detecting the bending load by the sensor on the at least one linkage section in the ground bore comprises detecting, in the ground bore, the bending load by at least one expansion sensor arranged on a rod-shaped section of the linkage section in line with the linkage lengths. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Marland teaches detecting the bending load by an expansion sensor on a rod-shaped section of a linkage section in line with the linkage lengths [sensor sub 208 in line with the linkage including plurality of strain gauges for measuring bending load] (Para [0027], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Koch in view of Marland such that detecting the bending load by the sensor comprises detecting the bending load by at least one expansion sensor on a rod-shaped section of a linkage section in line with the linkage lengths, in order to perform service life calculations related to the linkage section.
Regarding claim 15, Koch in view of Marland as applied to claim 13 above teaches the claimed invention, except for wherein the sensor is arranged on a middle portion of the rod-shaped section of the at least one linkage section. 
Marland teaches the usage of a sensor arranged on a middle portion of a rod-shaped section of at least one linkage section [plurality of strain gauges arranged inside the middle of portion of sensor sub 208] (Para [0027], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Koch in view of Marland such that the sensor is arranged on a middle portion of the rod-shaped section of the linkage section in order monitor bending moments in a chosen area of the linkage section.

Regarding claim 6, Koch teaches a ground drilling device [earth-working device] (see Abstract, Fig. 1), comprising a linkage [6] and at least one linkage section [8] connected to the linkage (Col 1, lines 21-55, Col 5, lines 30-50, see Fig. 1), wherein the at least one linkage section is equipped for measuring a bending load [bending moment] on the linkage section when it is in a borehole [during operation; earthwork devices in a bore] (Col 2, lines 49-53, Col 3, lines 15-52, Col 4, lines 25-30, Col 7, lines 52-55), wherein a data connection can be established between the linkage section and a receiving device to transmit the bending load measured on the linkage section [data connection between receiving device 11 with RFID chip 12 attached to linkage section 8] (Col 5, lines 50-66, see Fig. 1) to carry out a service life calculation for a plurality of linkage lengths [loads of individual or of all sections measured and individual service life calculations are performed] (Col 3, lines 43 - Col 4, line 7).
Koch fails to teach a sensor on the linkage section. Marland teaches monitoring of a bending load on a linkage of a downhole device, wherein the bending load is detected by a sensor on at least one linkage section of the linkage [sensor sub 208 including a plurality of strain gauges] (Para [0027], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch with Marland such that the equipment for measuring a bending load on the linkage section is a sensor on the linkage section in order to accurately measure the bending load(s) present along the linkage.
Regarding claim 7, Koch in view of Marland as applied to claim 6 above teaches the claimed invention, except for wherein at least one sensor is present on the at least one linkage section whose signal can be transmitted by the data connection to a control. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Marland teaches a linkage section having at least sensor and having a signal that can be transmitted by a data connection to a control (Para [0027-0029], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Koch in view of Marland such that at least one sensor is present on the linkage section whose signal can be transmitted by the data connection to a control, for the predictable result of measuring a bending load for service life calculations.
Regarding claims 8-10, Koch in view of Marland as applied to claim 6 above teaches the claimed invention, except for wherein the at least one linkage section has a hollow rod-shaped section in line with the linkage lengths which at least one expansion sensor is arranged, wherein the linkage section comprises a protective casing in which the rod-shaped section is arranged. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Marland teaches the usage of at least one sensor on a hollow rod-shaped linkage section of a downhole device in line with the linkage lengths and having a protective casing for determining a bending load of the linkage section [sensor sub 208 having a plurality of strain gauges inside] (Para [0027-0029], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Koch in view of Marland such that the linkage section has a hollow rod-shaped section in line with the linkage lengths on which at least one sensor is arranged and comprising a protective casing in which the rod-shaped section is arranged in order to provide and protect sensor electronics for determining the bending load of the linkage section in the downhole device.
Regarding claim 18, Koch in view of Marland as applied to claim 9 above teaches the claimed invention, except for wherein the protective casing is detachably fixed to the rod-shaped section of the at least one linkage section. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch in view of Marland such that the protective casing is detachable from the rod-shaped section in order to allow access to the sensors for replacement or maintenance. It has been held that making two parts separable for access purposes would be obvious to one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 16, Koch teaches a method for determining wear on a plurality of linkages of a ground drilling device [earthwork device] (see Abstract), comprising detecting, in a ground bore [during operation; earthwork devices in a bore] (Col 2, lines 49-53, Col 3, lines 48-52, Col 4, lines 25-30), a bending load on each of the plurality of linkages [bending moment] and using the bending loads to carry out a service life calculation [service life calculation based thereon] (Col 2, lines 49-52, Col 3, lines 15-21 and 29-40, Col 7, lines 52-55) for a plurality of linkage lengths of the linkage [loads of individual or of all sections measured and individual service life calculations are performed] (Col 3, lines 43 - Col 4, line 7).
Koch fails to teach wherein the bending load is detected by a sensor on each of the plurality of linkages. Marland teaches monitoring of a bending load on a linkage of a downhole device, wherein the bending load is detected by an expansion sensor comprising at least one of a strain gauge on at least one linkage section of the linkage, including the usage of a plurality of strain gauges in differing groups [sensor sub 208 including a plurality of strain gauges] (Para [0027], see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch with Marland such that the bending load is detected by a sensor on each of the plurality of linkages in order to accurately measure the bending loads present along the linkage.

Response to Arguments
Regarding the 103 rejections in view of Koch and Marland, Applicant argues that the prior art fails to teach “detecting, in a ground bore by a sensor on at least one linkage section of the linkage, a bending load on the at least one linkage section”. Applicant argues that Marland does not disclose measuring a bending moment as a load applied to the drill string, but rather monitors a bending moment as a deflection of the drill bit to identify bends in the borehole. The Examiner respectfully disagrees. As pointed out by the Applicant, Marland clearly states that the sensor sub 208 can be configured to monitor a “bending moment of the drill string 106”. Marland goes on to teach that the sensor sub includes a plurality of strain gauges and can be positioned anywhere along the bottom hole assembly [which is part of a drill string] (Para [0027]). Additionally, the supposed differences between the language of “bending load”, “instantaneous load”, and “bending moment” have been discussed in this application before - see Interview Summary Record dated 17 November 2020. Examiner stated that the specification does not clearly define a bending load as a specific force, and that it only discusses the usage of strain sensors for determining a “bending load”, which would show a strain based on any load and/or moment that would bend the linkage. The instant specification also defines the concept “linkage” as covering “basically all components of a drill string” and “can also include the drilling head as part of the drill string” (Para [0012]). As such, based on the broadest reasonable interpretation of a “bending load” on a linkage section of a linkage, Koch’s teaching of the usage of a bending moment for service life calculations, and Marland’s teaching of using strain sensors to monitor a bending moment of the drill string, the rejection is maintained.
Applicant’s arguments with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Allowable Subject Matter
Claims 14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14 and 17, the primary reason or the indication of allowable subject matter is the inclusion of the limitations regarding wherein the rod-shaped section having at least one expansion sensor arranged and protected by a protective casing has a smaller cross-section than a cross-section of the plurality of linkage lengths of the linkage, in combination with the rest of the limitations found in the claims from which it depends upon.
Regarding claim 19, it is dependent on claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861